Citation Nr: 0315299	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for thyroid cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
thyroid cancer as a result of exposure to ionizing radiation.


REMAND

In September 2001, the Board denied the veteran's claim for 
service connection for thyroid cancer as a result of exposure 
to ionizing radiation.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The parties filed a joint motion for remand, 
asserting that VA had not fulfilled its duty to notify and 
assist the veteran.  The Court granted the joint motion in 
February 2003.  The case has been returned to the Board for 
further appellate review.

In the joint motion for remand, the parties stated that the 
Board decision did not present sufficient reasons and bases 
to support its conclusion that VA had provided the veteran 
with adequate notice of the information and evidence 
necessary to substantiate his claim.  Additionally, the 
parties noted that in a November 2000 letter, the appellant 
stated that the Department of Energy may have evidence to 
substantiate his claim and that VA should have requested such 
evidence from the Department of energy or inform the veteran 
that he would have to obtain such evidence.  

Thus, in accordance with the joint motion for remand and the 
Court's order, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied, to include informing the 
veteran of which information and evidence 
he was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  

2.  The RO should submit a request to the 
Department of Energy to see if it has any 
information regarding a radioactive 
clean-up undertaken at the Great Lakes 
Naval Training Center in Great Lakes, 
Illinois, from April 1951 to February 
1954.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for thyroid cancer as 
a result of exposure to ionizing 
radiation.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


